                                                                                                    FILED
                                                                                           2019 Apr-15 PM 05:09
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION
CENTRAL BOAT RENTALS, INC.,                      }
                                                 }
       Plaintiff,                                }
                                                 }
v.                                               }   Case No.: 2:19-cv-00173-RDP
                                                 }
RANGER OFFSHORE, INC., et al.,                   }
                                                 }
       Defendants and Garnishee.                 }


                                            ORDER
       This case is SET for a status conference in the chambers of the undersigned on Monday,

May 6, 2019 at 2:30 pm CT. Out-of-town counsel for Plaintiff may participate in the conference

via telephone and is DIRECTED to dial-in to the conference by calling 866-434-5269 at the

scheduled time. The access code is 6022965.

       In light of the overlapping interpleader action referenced in the parties’ motion to stay

(Doc. # 23), counsel should be prepared to discuss whether this action should be transferred to

the Eastern District of Louisiana pursuant to 28 U.S.C. § 1404(a).

       DONE and ORDERED this April 15, 2019.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
